NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's preliminary amendment filed on 24 March 2020 has been entered. Claims 1-15 have been amended. No claims have been cancelled. No claims have been added. Claims 1-15 are still pending in this application, with claim 1 being independent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Williams (Reg. No. 36,057), on 04 March 2020 (please see attached interview summary form PTO-413, paper no. 20210105).

The application has been amended as follows:
Claim 1 has been amended to correct for a minor informality, and to incorporate the limitations of claim 4, as follows: 
--…1. An optical system (2) for a spotlight (S), comprising: a first optical element (3) and a second optical element (4), which are arranged optically one behind the other along a light-radiating axis (A), and an adjustment mechanism (5), which is coupled to the first optical element (3) and the second optical element (4) such that the adjustment mechanism (5) can move the optical elements (3, 4) along the light-radiating axis (A) in such a way that the optical elements (3, 4) can be moved relative to one another between a distanced position, in which the optical elements (3, 4) are spaced apart along the light-radiating axis (A), and an adjacent position, in which the optical elements (3, 4) are arranged closer to one another than in the distanced position, and wherein the adjustment mechanism (5) is further coupled to the first optical element (3) and the second optical element (4) such that the optical elements (3, 4), when they are in the adjacent position, can be moved together along the light-radiating axis (A) while maintaining said adjacent position, and wherein each optical element (3, 4) comprises guide pins (32, 42), which extend radially from the respective optical element (3, 4), wherein the adjustment mechanism (5) comprises a guide element (6) having first and second guide grooves (63, 64), wherein the guide pins (32) of the first optical element (3) interact with the first guide grooves (63), and the guide pins (42) of the second optical element (4) interact with the second guide grooves (64), such that the optical elements (3, 4) can be moved with respect to the light-radiating axis (A) via a rotation relative to the guide element (6)…--. 

Claim 2, lines 6-7, have been amended to correct for minor informalities, as follows: 
--…which said one optical element (4,3) is in the distanced position…in which said one optical element (4,3) is in the adjacent position…--. 

Claim 4 has been canceled, as the limitations therein have been incorporated into claim 1, as outlined above. 

Claim 5 has been amended to be dependent upon claim 1.
Claim 6 has been amended to be dependent upon claim 1.
Claim 7 has been amended to be dependent upon claim 1.
Claim 9 has been amended to be dependent upon claim 8.
Claim 10 has been amended to be dependent upon claim 7.
Claim 13 has been amended to be dependent upon claim 3.
Claim 14 has been amended to be dependent upon claim 7.

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, an optical system (2) for a spotlight (S), comprising: a first optical element (3) and a second optical element (4), which are arranged optically one behind the other along a light-radiating axis (A), and an adjustment mechanism (5), which is coupled to the first optical 
The closest prior art of record: US 6,092,914 A, to Esakoff et al., US 6004007 A, to Weigert, US 6,174,071 B1 to Chan, and US 2019/0235204 A1, to Ito; teach, suggest, or disclose various features of the claimed invention, but fail to teach, suggest, or disclose: “…wherein each optical element (3, 4) comprises guide pins (32, 42), which extend radially from the respective optical element (3, 4), wherein the adjustment mechanism (5) comprises a guide element (6) having first and second guide grooves (63, 64), wherein the guide pins (32) of the first optical element (3) interact with the first as recited in combination with all of the limitations of claim 1. Additionally, there does not appear to be any reason absent Applicant’s own disclosure to modify the above-cited prior art devices with any additional cited prior art of record in order to arrive at the claimed invention. 
Claims 2-3 and 5-15 are allowed as they depend upon, and further limit, allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 for pertinent prior art not relied upon for rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896